DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Container with Lid Locking Device”.

Claim Objections
Claims 1, 6-8, 13, 14 and 19 are objected to because of the following informalities:  
Regarding claim 1, the applicant states [line 6] “each of the locking device includes one locking tongue member”. It appears the claim should state “each of the locking devices include one locking tongue member”.
Regarding claim 6, the applicant states “the rod-shaped body of the locking tongue member is provided with a mounting hole ;”. The appears to be an unnecessary space between hole and the semi-colon.
Regarding claim 7, the applicant states “wherein the container is a container with a length”. It appears this limitation should be written as follows for clarity “wherein the container has a length”.
Regarding claim 8, the applicant states [line 3] “the lid is lockable to the side plate”. It appears the limitation should state “the lid is lockable to the side plates”.
Regarding claim 8, the applicant states [line 5] “each of the locking device includes one locking tongue member”. It appears the claim should state “each of the locking devices include one locking tongue member”.
Regarding claim 13, the applicant states “wherein the container is a container with a length”. It appears this limitation should be written as follows for clarity “wherein the container has a length”.
Regarding claim 14, the applicant states [line 3] “the lid is lockable to the side plate”. It appears the limitation should state “the lid is lockable to the side plates”.
Regarding claim 14, the applicant states [line 5] “each of the locking device includes one locking tongue member”. It appears the claim should state “each of the locking devices include one locking tongue member”.
Regarding claim 19, the applicant states “wherein the container is a container with a length”. It appears this limitation should be written as follows for clarity “wherein the container has a length”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the top" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The claim should state “a top”.
Regarding claim 1, the applicant states “the lid is lockable to the top of the side plates via locking devices, each of four top corners of the container is provided with one locking device”. It is unclear if the “one locking device” is different or the same from “locking devices” previously introduced. For purposes of examination, examiner will read the limitation as follows “the lid is lockable to the top of the side plates via locking devices, each of four top corners of the container is provided with one of the locking devices”.
Claim 1 recites the limitation "the corresponding side plate" in line 8.  There is insufficient antecedent basis for this limitation in the claim. It appears the claim should state “one locking groove provided on a corresponding side plate of the two pairs of opposed side plates, wherein”.
Claim 1 recites the limitation "the side plate" in lines 10 and 12.  There is insufficient antecedent basis for this limitation in the claim. It appears the claim limitation should be “the corresponding side plate”.
Claim 2 recites the limitation "the four corners" in line 5.  There is insufficient antecedent basis for this limitation in the claim. It appears “the four corners” should be “four corners”.
Regarding claim 5, the applicant states “wherein the locking device further has”. It is unclear which locking device the applicant is referring to. For purposes of examination the examiner will read the claim as follows “wherein each of the locking devices further has”
Regarding claim 6, the applicant states “a locking tongue extends from a distal end”. However, claim 1, from which claim 6 indirectly depends states “the locking tongue member has a locking tongue”. It is unclear if “a locking tongue” of claim 1 is the same or different from “a locking tongue” of claim 6. This limitation appears to be introduced twice, falling under double inclusion. Where a claim directed to a device can be read to include the same element twice, the claim may be indefinite. Ex parte Kristensen, 10 USPQ2d 1701 (Bd. Pat. App. & Inter. 1989). For purposes of examination, the examiner will read the claim limitation as follows “the locking tongue extends from a distal end”.
Claim 6 recites the limitation "the lower edge" in line 9.  There is insufficient antecedent basis for this limitation in the claim. It appears “the lower edge” should be “a lower edge”.
Regarding claim 6, the applicant states “the other end is provided with side walls extending downwardly on both sides, the lower edge of the side wall is provided with”. It is unclear which side wall the applicant is referring to when the applicant references “the side wall” since more than one exists. For purposes of examination, the examiner will read the claim as follows “the other end is provided with side walls extending downwardly on both sides, a lower edge of the side walls provided with”.
Claim 6 recites the limitation "the middle portion" in line 11.  There is insufficient antecedent basis for this limitation in the claim. It appears “the middle portion” should be “a middle portion”.
Regarding claim 8, the applicant states “the lid is lockable to the side plates via locking devices, each of four top corners of the container is provided with one locking device”. It is unclear if the “one locking device” is different or the same from “locking devices” previously introduced. For purposes of examination, examiner will read the limitation as follows “the lid is lockable to the side plates via locking devices, each of four top corners of the container is provided with one of the locking devices”.
Claim 8 recites the limitation "the corresponding side plate" in line 6.  There is insufficient antecedent basis for this limitation in the claim. It appears the claim should state “one locking groove provided on a corresponding side plate of the two pairs of opposed side plates, wherein”.
Claim 8 recites the limitation "the side plate" in lines 9, 13 and 14.  There is insufficient antecedent basis for this limitation in the claim. It appears the claim limitation should be “the corresponding side plate”.
Claim 8 recites the limitation "the upper portion" in line 10.  There is insufficient antecedent basis for this limitation in the claim. It appears “the upper portion” should be “an upper portion”.
Regarding claim 8, the applicant states “each of two ends of the upper portion of each side plate of one pair of the two pairs of opposite side plates is provided with one locking groove”. However, earlier in claim 8, the applicant states “one locking groove provided on the corresponding side plate”. This limitation appears to be introduced twice, falling under double inclusion. Where a claim directed to a device can be read to include the same element twice, the claim may be indefinite. Ex parte Kristensen, 10 USPQ2d 1701 (Bd. Pat. App. & Inter. 1989). For purposes of examination, examiner will read the claim as follows “each of two ends of the upper portion of each side plate of one pair of the two pairs of opposite side plates is provided with one of the locking grooves”
Claim 8 recites the limitation "the edge" in line 13.  There is insufficient antecedent basis for this limitation in the claim. It appears “the edge” should be “an edge”.
Regarding claim 8, the applicant states “wherein the locking groove is a recess, one end of the recess is at a predetermined distance from the edge of the side plate and the other end extends out of the side plate along a direction parallel to the lid”. It is unclear how a recess can be located within something and also extend out of the item it is in. For purposes of examination, the examiner will read the claim as follows “wherein the locking groove is a recess, one end of the recess is at a predetermined distance from the edge of the side plate and the other end extends into the side plate along a direction parallel to the lid”.
Regarding claim 8, the applicant states “and unlocking directions of the two locking devices arranged on the same side of one of the pair of opposite side plates provided with the locking grooves are the same, and the unlocking directions are opposite to unlocking directions of the two locking devices arranged on the same side of the other one of the pair of opposite side plates”. As an initial matter, there is insufficient antecedent basis for “the two locking devices” in the claim. Secondly, it is unclear which two locking devices the applicant is referring to. Therefore, for purposes of examination, the examiner will read the claim limitations a follows “and unlocking directions of two of the locking devices arranged on the same side of one of the pair of opposite side plates provided with the locking grooves are the same, and the unlocking directions are opposite to unlocking directions of two of the other locking devices arranged on the same side of the other one of the pair of opposite side plates”
Claim 9 recites the limitation "the four corners" in line 5.  There is insufficient antecedent basis for this limitation in the claim. It appears “the four corners” should be “four corners”.
Regarding claim 11, the applicant states “wherein the locking device further has”. It is unclear which locking device the applicant is referring to. For purposes of examination the examiner will read the claim as follows “wherein each of the locking devices further has”
Regarding claim 12, the applicant states “a locking tongue extends from a distal end”. However, claim 8, from which claim 12 indirectly depends states “the locking tongue member has a locking tongue”. It is unclear if “a locking tongue” of claim 8 is the same or different from “a locking tongue” of claim 12. This limitation appears to be introduced twice, falling under double inclusion. Where a claim directed to a device can be read to include the same element twice, the claim may be indefinite. Ex parte Kristensen, 10 USPQ2d 1701 (Bd. Pat. App. & Inter. 1989). For purposes of examination, the examiner will read the claim limitation as follows “the locking tongue extends from a distal end”.
Claim 12 recites the limitation "the lower edge" in line 9.  There is insufficient antecedent basis for this limitation in the claim. It appears “the lower edge” should be “a lower edge”.
Regarding claim 12, the applicant states “the other end is provided with side walls extending downwardly on both sides, the lower edge of the side wall is provided with”. It is unclear which side wall the applicant is referring to when the applicant references “the side wall” since more than one exists. For purposes of examination, the examiner will read the claim as follows “the other end is provided with side walls extending downwardly on both sides, a lower edge of the side walls provided with”.
Claim 12 recites the limitation "the middle portion" in line 11.  There is insufficient antecedent basis for this limitation in the claim. It appears “the middle portion” should be “a middle portion”.
Regarding claim 14, the applicant states “the lid is lockable to the side plates via locking devices, each of four top corners of the container is provided with one locking device”. It is unclear if the “one locking device” is different or the same from “locking devices” previously introduced. For purposes of examination, examiner will read the limitation as follows “the lid is lockable to the side plates via locking devices, each of four top corners of the container is provided with one of the locking devices”.
Claim 14 recites the limitation "the corresponding side plate" in line 6.  There is insufficient antecedent basis for this limitation in the claim. It appears the claim should state “one locking groove provided on a corresponding side plate of the two pairs of opposed side plates, wherein”.
Claim 14 recites the limitation "the side plate" in lines 9, 13 and 14.  There is insufficient antecedent basis for this limitation in the claim. It appears the claim limitation should be “the corresponding side plate”.
Claim 14 recites the limitation "the upper portion" in line 10.  There is insufficient antecedent basis for this limitation in the claim. It appears “the upper portion” should be “an upper portion”.
Regarding claim 14, the applicant states “each of two ends of the upper portion of each side plate of one pair of the two pairs of opposite side plates is provided with one locking groove”. However, earlier in claim 14, the applicant states “one locking groove provided on the corresponding side plate”. This limitation appears to be introduced twice, falling under double inclusion. Where a claim directed to a device can be read to include the same element twice, the claim may be indefinite. Ex parte Kristensen, 10 USPQ2d 1701 (Bd. Pat. App. & Inter. 1989). For purposes of examination, examiner will read the claim as follows “each of two ends of the upper portion of each side plate of one pair of the two pairs of opposite side plates is provided with one of the locking grooves”
Claim 14 recites the limitation "the edge" in line 14.  There is insufficient antecedent basis for this limitation in the claim. It appears “the edge” should be “an edge”.
Regarding claim 14, the applicant states “and the unlocking directions of the two locking devices arranged on the same side of one of the pair of opposite side plates are the same, and the unlocking directions are opposite to unlocking directions of the two locking devices arranged on the same side of the other one of the pair of opposite side plates”. As an initial matter, there is insufficient antecedent basis for “the two locking devices” in the claim. Secondly, it is unclear which two locking devices the applicant is referring to. Therefore, for purposes of examination, the examiner will read the claim limitations a follows “and the unlocking directions of two of the locking devices arranged on the same side of one of the pair of opposite side plates are the same, and the unlocking directions are opposite to unlocking directions of two of the other locking devices arranged on the same side of the other one of the pair of opposite side plates”
Claim 15 recites the limitation "the four corners" in line 5.  There is insufficient antecedent basis for this limitation in the claim. It appears “the four corners” should be “four corners”.
Regarding claim 17, the applicant states “wherein the locking device further has”. It is unclear which locking device the applicant is referring to. For purposes of examination the examiner will read the claim as follows “wherein each of the locking devices further has”
Regarding claim 18, the applicant states “a locking tongue extends from a distal end”. However, claim 14, from which claim 18 indirectly depends states “the locking tongue member has a locking tongue”. It is unclear if “a locking tongue” of claim 14 is the same or different from “a locking tongue” of claim 18. This limitation appears to be introduced twice, falling under double inclusion. Where a claim directed to a device can be read to include the same element twice, the claim may be indefinite. Ex parte Kristensen, 10 USPQ2d 1701 (Bd. Pat. App. & Inter. 1989). For purposes of examination, the examiner will read the claim limitation as follows “the locking tongue extends from a distal end”.
Claim 18 recites the limitation "the lower edge" in line 9.  There is insufficient antecedent basis for this limitation in the claim. It appears “the lower edge” should be “a lower edge”.
Regarding claim 18, the applicant states “the other end is provided with side walls extending downwardly on both sides, the lower edge of the side wall is provided with”. It is unclear which side wall the applicant is referring to when the applicant references “the side wall” since more than one exists. For purposes of examination, the examiner will read the claim as follows “the other end is provided with side walls extending downwardly on both sides, a lower edge of the side walls provided with”.
Claim 18 recites the limitation "the middle portion" in line 11.  There is insufficient antecedent basis for this limitation in the claim. It appears “the middle portion” should be “a middle portion”.
Dependent claims not specifically mentioned are rejected as depending from rejected base claims since they inherently contain the same deficiencies therein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shanghai (WO 2018019209).
The applied reference has a common assignee (SHANGHAI HONGYAN RETURNABLE TRANSIT PACKAGINGS CO., LTD.) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 8, Shanghai teaches a container (figure 2, reference 100), comprising a base (figure 3, reference 4), two pairs of opposed side plates (figure 2, reference 2) and a lid (figure 2, reference 1), wherein the two pairs of opposed side plates are both connected to the base (figure 2 and 3), and the lid is lockable to the side plate via locking devices (figures 2 and 5, reference 3), each of four top corners of the container is provided with one locking device (figure 2), wherein each of the locking device includes one locking tongue member (figure 5, reference 32) provided on the lid (figure 5) and one locking groove (figure 2, reference 21) provided on the corresponding side plate (figure 2), wherein the locking tongue member has a locking tongue (figure 7, reference 3211) and is arranged to be movable relative to the lid so that the locking tongue is insertable into the locking groove to lock the lid to the side plate (figure 9) and is detachable from the locking groove to unlock the lid (figure 5), and each of two ends of the upper portion of each side plate of one pair of the two pairs of opposite side plates is provided with one locking groove (figure 2), wherein the locking groove is a recess (figure 2 and 9, reference 21), one end of the recess is at a predetermined distance from the edge of the side plate (figure 9) and the other end extends out of the side plate along a direction parallel to the lid (figure 9), and unlocking directions of the two locking devices arranged on the same side of one of the pair of opposite side plates provided with the locking grooves are the same (figure 2 and 9: since the grooves extend into the side wall from the outside, the unlocking motion direction is outward), and the unlocking directions are opposite to unlocking directions of the two locking devices arranged on the same side of the other one of the pair of opposite side plates (figure 2 and 9: locks on the opposite side of the container also unlock in the outward direction, therefore the unlocking directions are opposite).
Regarding claim 9, Shanghai teaches all of the claim limitations of claim 8, as shown above. Furthermore, Shanghai teaches each corner of the container is provided with one protrusion protruding upwardly from the lid (figure 2 and 9, reference 11), all the protrusions have the same outer shape (figure 2 and 9, reference 11) and the shape of each protrusion is symmetrical with respect to the corresponding diagonal of the lid (figure 2 and 9, reference 11), the locking device is mounted in the protrusion (figure 9, reference 11), and the four corners of the base of the container are provided with pits whose positions and shapes match with the positions and shapes of the protrusions respectively (figure 3, reference 41).
Regarding claim 10, Shanghai teaches all of the claim limitations of claim 9, as shown above. Furthermore, Shanghai teaches the protrusion integrally protrudes upwardly from the lid (figures 2 and 9, reference 11).
Regarding claim 11, Shanghai teaches all of the claim limitations of claim 8, as shown above. Furthermore, Shanghai teaches the locking device further has an operating member (figure 6, reference 31) and a restoring member (figure 6, reference 316), wherein the operating member is slidably mounted on the lid and connected to the locking tongue member (figure 2, 5 and 9), and the restoring member is arranged to reset the locking tongue member after releasing the operating member (figure 5, reference 316).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is rejected under 35 U.S.C. 103 as being obvious over Shanghai (WO 2018019209).
The applied reference has a common assignee (SHANGHAI HONGYAN RETURNABLE TRANSIT PACKAGINGS CO., LTD.) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 13, Shanghai teaches all of the claim limitations of claim 8, as shown above. Furthermore, Shanghai teaches the container having a length, width and height (figure 2).
Shanghai discloses the general conditions of the claimed invention except for the express disclosure of a container with a length more than 800 mm, a width more than 600 mm, and a height more than 500 mm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a container with a length more than 800 mm, a width more than 600 mm, and a height more than 500 mm, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 14-17 and 19 are rejected under 35 U.S.C. 103 as being obvious over Shanghai (WO 2018019209), in view of Jian et al. (US 20180086520).
The applied reference has a common assignee (SHANGHAI HONGYAN RETURNABLE TRANSIT PACKAGINGS CO., LTD.) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 14, Shanghai teaches a container (figure 2, reference 100), comprising a base (figure 3, reference 4), two pairs of opposed side plates (figure 2, reference 2) and a lid (figure 2, reference 1), wherein the two pairs of opposed side plates are both connected to the base (figure 2 and 3), and the lid is lockable to the side plate via locking devices (figures 2 and 5, reference 3), each of four top corners of the container is provided with one locking device (figure 2), wherein each of the locking device includes one locking tongue member (figure 5, reference 32) provided on the lid (figure 5) and one locking groove (figure 2, reference 21) provided on the corresponding side plate (figure 2), wherein the locking tongue member has a locking tongue (figure 7, reference 3211) and is arranged to be movable relative to the lid so that the locking tongue is insertable into the locking groove to lock the lid to the side plate (figure 9) and is detachable from the locking groove to unlock the lid (figure 5), each of two ends of the upper portion of each side plate of one pair of the two pairs of opposite side plates is provided with one locking groove (figure 2), wherein the locking grooves are recesses (figure 2 and 9, reference 21) provided on the two ends of the upper portion of the side plate respectively (figure 2 and 9, reference 21), one end of the recess is at a predetermined distance from the edge of the side plate (figure 9), and the unlocking directions of the two locking devices arranged on the same side of one of the pair of opposite side plates are the same (figure 2 and 9: since the grooves extend into the side wall from the outside, the unlocking motion direction is outward), and the unlocking directions are opposite to unlocking directions of the two locking devices arranged on the same side of the other one of the pair of opposite side plates (figure 2 and 9: locks on the opposite side of the container also unlock in the outward direction, therefore the unlocking directions are opposite).
Shanghai does not explicitly teach the other end of the recess is provided with a guiding slope. However, Jian does teach a container (figure 1, reference 100) with one end of the recess (figure 5, reference 522) at a predetermined distance from the edge of the side plate while the other end of the recess is provided with a guiding slope (figure 5, reference 523).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the container of Shanghai to include the other end of the recess is provided with a guiding slope, as disclosed by Jian, because including the guiding slope helps facilitate locking of the lid, as explained by Jian (paragraph 62).
Regarding claim 15, Shanghai, in view of Jian, teach all of the claim limitations of claim 14, as shown above. Furthermore, Shanghai teaches each corner of the container is provided with one protrusion protruding upwardly from the lid (figure 2 and 9, reference 11), all the protrusions have the same outer shape (figure 2 and 9, reference 11) and the shape of each protrusion is symmetrical with respect to the corresponding diagonal of the lid (figure 2 and 9, reference 11), the locking device is mounted in the protrusion (figure 9, reference 11), and the four corners of the base of the container are provided with pits whose positions and shapes match with the positions and shapes of the protrusions respectively (figure 3, reference 41).
Regarding claim 16, Shanghai, in view of Jian, teach all of the claim limitations of claim 15, as shown above. Furthermore, Shanghai teaches the protrusion integrally protrudes upwardly from the lid (figures 2 and 9, reference 11).
Regarding claim 17, Shanghai, in view of Jian, teach all of the claim limitations of claim 14, as shown above. Furthermore, Shanghai teaches the locking device further has an operating member (figure 6, reference 31) and a restoring member (figure 6, reference 316), wherein the operating member is slidably mounted on the lid and connected to the locking tongue member (figure 2, 5 and 9), and the restoring member is arranged to reset the locking tongue member after releasing the operating member (figure 5, reference 316).
Regarding claim 19, Shanghai, in view of Jian, teach all of the claim limitations of claim 14, as shown above. Furthermore, Shanghai teaches the container having a length, width and height (figure 2).
Shanghai, in view of Jian, disclose the general conditions of the claimed invention except for the express disclosure of a container with a length more than 800 mm, a width more than 600 mm, and a height more than 500 mm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a container with a length more than 800 mm, a width more than 600 mm, and a height more than 500 mm, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

	 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719. The examiner can normally be reached Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER A PAGAN/Primary Examiner, Art Unit 3735